Per Curiam. The petitioner has asked us to clarify our order of April 1, 1986, in which we temporarily stayed proceedings below in response to a habeas corpus petition filed by the petitioner, Gloria Jolly. By our order we granted the habeas corpus upon condition the petitioner post a $2,500 bond. We stayed all proceedings while the issues were to be briefed under Rule 16. The only proceedings stayed are those related to the question whether it was or shall be proper to hold petitioner in confinement.